Title: To George Washington from Jean Halbach, 15 April 1783
From: Halbach, Jean
To: Washington, George


                        
                            
                                
                                Monseigneur!
                                Remscheid; pres de Cologne le 15e. avril 1783
                            
                            Nous prennons la Liberté de Communiquer par celle-ci à vôtre Excellence, que par rapport à la Paix
                                conclut heureusement entre les treize Provinces Unies et L’Angleterre, qu’il a un de nos Compagnons entierement
                                intentionné de faire le Voyage en quelques Semaines/: avec recommandation de deux Ambassadeurs de treize Provinces
                                combinnés:/: par Amsterdam pour Philadelphie, puisque notre maison tient depuis Septante ans les plus grandes et
                                meilleure Fabriques de toute sorte des Armes ici contre specifiez dont nous fournissons les Armées Prussienne et
                                Autrichienne Comme également plusieurs autres Armeés & Flottes Royales et en tems de Guerre même L’Angleterre.
                                quoiqu’il a de pareilles Fabriques en ce dit Royaume, mais a l’egarde de la qualité et du plus bas ou moindre prix nos
                                Armes ont veritablement la préference partout a quel sujet nous avons aussi de tems en tems des fournissements
                                    pour toutes les Départements des Guerres presque en Europe; Ce pourquoi nous prennons la
                                Liberté de Supplier vôtre Excellence d’avoir la Graçe de nous faire reserver les Ordres du Congrés
                                jusqu’à L’arrivement de notre Compagnon, que aurra L’honneur de vous presenter alors les
                                échantillons de toute Sorte des Armes de nos Fabriques ne doutant pas que les Treize Provinçes unies en aurront besoin
                                pour leurs Armees & Flottes, que nous ne manquerons de fournir toujours de toutes les Armes de la plus belle
                                qualité et au prix le plus équitables. Ainsi nous nous recommandons uniquement dans la Graçe de vôtre Excellence étant
                                assurés que nôtre maison obtiendra par la principalement les ordres des Etats combinnés, en attendant nous avons
                                L’honneur d’etre toujours avec la plus grande devotion. Monseigneur, Vos trés humbles & trés Obeissantes
                                Serviteurs
                            Jean & Gaspar Halbach & Fils
                        P.S. si la Ville de Philadelphie plaise à nôtre Campagnon, il se pourra bien que nous ÿ allons établer un maison.
                        Translation
                            We take the liberty to inform your Excellency that since a Peace is happily Established between the
                                thirteen United Provinces of England, one of our Company has determined to make a Voyage to America by way of
                                Amsterdam, having recommendations from your two Ambassadors.
                            Our house has for these seventy years had the largest and best manufactory of Arms (as specified herein)
                                we furnish the Russian and Austrian Armys & many other Royal Armys and fleets—and in time of War we furnish
                                even England altho’ she has manufactorys of her own—but with respect to the quality of the Arms & the
                                price—our Manufactory has the preference of all which causes us to have business from time to time from almost all the
                                War Departments of Europe—We therefore take the liberty to request your Excellencys Interest in procuring for us the
                                orders of Congress until our Partner arrives in America when he will present them with samples of the several sorts of
                                Arms made at our manufactory not doubting but the thirteen United Provinces will have occasion for some of them for
                                their Armies & Fleets—which we will always furnish of the best quality and at the lowest price.
                            We again solicit your Excellencys influence in our favor—assured that it will be sufficient to procure
                                for us the orders of the thirteen United Provinces—In the mean time we have the honor to be—with the greatest
                                devotion—My lord Your very humble and Obedient Servant
                            
                                Dean & Gaspar Halbach and Son
                            
                            
                                P.S. If the City of Philada pleases our Partner we may perhaps establish House there.
                            
                        
                    